Before a brief filed here on behalf of an appellant, on submission of a cause, will be considered by the court, it must appear to the court by "satisfactory proof" that a copy of same has been, prior thereto, or simultaneously therewith, served upon appellee's counsel, if any. This seems to us to be a fair interpretation of Supreme Court Rule 13, Michie's Alabama Code of 1928, p. 1931. Garrett v. McPherson, 23 Ala. App. 91,121 So. 448. Usually, this "satisfactory proof," in the absence of denial, consists merely of the certificate of appellant's counsel, attached to his brief, that such "service" has been made.
In the instant appeal this requirement has not been met.
It therefore results that the excellent brief filed here on behalf of appellant cannot be considered; with the further result that, nothing being presented for our decision, the judgment appealed from will be, and is, affirmed.
We might remark, however, that the Supreme Court, only a few days after the submission of this appeal, in a case coming up from Etowah county, involving the same appellant, wherein, as we observe, points essentially similar to those here sought, as shown by appellant's brief, to be made the basis of a reversal of the judgment appealed from were presented, decided the questions raised adversely to appellant's contentions. See First National Life Insurance Company of America v. Rector,225 Ala. 116, 142 So. 392.
Affirmed.